ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Lewis et al. (US 2017/0095716 A1) and Rothman (US 2004/0132558 A1)

However, none of the references, alone or in combination, teach or suggest providing a plurality of American soccer drilling assemblies placed on a training field surface, that include a plurality of mobile vertical barriers arranged on, and in an upright orientation with respect to, the training field surface, that include a plurality of mobile horizontal barriers arranged on, and in an upright orientation with respect to, the training field surface and each with a generally flat surface and width wider than the a width of the plurality of mobile vertical barriers, and each having a unique structural drilling configuration and a unique and pre-defined drilling protocol and at least one sensor operably coupled thereto, the at least one sensor operably configured to obtain at least one user physical characteristic and communicate the at least one user physical characteristic to an administrative server, of an administrator user, communicatively coupled to the at least one sensor over a network, the at least one user physical characteristic of at least one of a plurality of user physical characteristics that includes: leg speed, ball speed, ball placement accuracy, and drilling protocol completion time.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez (US 2016/0016059 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/28/2022